           Case 3:17-cv-01595-EWD               Document 63-3          05/28/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

DE’JUAN THOMAS                                         :         CIVIL ACTION

                                                       :         NO. 17-1595-SDD-EWD
VERSUS
                                                       :         JUDGE SHELLY D. DICK

SALLY GRYDER, ET AL.                                   :
                                              MAGISTRATE JUDGE
                                              ERIN WILDER-DOOMES
******************************************************************************
       REPLY TO PLAINTIFF’S MEMORANDUM IN OPPOSITION TO SUMMARY
                                 JUDGMENT

        NOW INTO COURT, through undersigned counsel, come defendants, James LeBlanc,

Jerry Goodwin, and Sally Gryder, who respond to Plaintiff’s Opposition to Defendants’ Motion

for Summary Judgment as follows:

                               APPLICABILITY OF HECK v. HUMPHREY

        Plaintiff first argues that defendants have waived the Heck defense because it was not

plead in the Answer. However, both this Court and the Fifth Circuit have recognized that a

defendant does not waive a Heck defense by failing to waive it in a responsive pleading, and

such a defense may be made by motion at trial.1 This argument is without merit.

        Plaintiff also argues that this case does not implicate the nature and duration of his

confinement, but rather involves a dispute about whether the defendants “properly carried out of

the legally-mandated period of detention,” which he claims does not challenge his underlying

sentence.2 Such an argument is meritless. In Heck, the United States Supreme Court expressly

held that a plaintiff must meet the favorable termination rule where he seeks to “recover damages


1
  Walker v. Munsell, 281 Fed. Appx. 388, 389 (5th Cir. 2008)(citing Watson v. City of New Orleans, 275 F.3d 46,
2001 WL 1268716, * 3 (5th Cir. 2001); See Also Aucoin v. Cupil, 2018 U.S. Dist. LEXIS 204665, *3 fn 4 (M.D. La.
12/4/2018)(citing Walker), rev’d on other grounds, 2019 U.S. Dist. LEXIS 69068 (M.D. La. 4/22/2019).
2
  R. Doc. 62, p. 3.

                                                      1
            Case 3:17-cv-01595-EWD                 Document 63-3           05/28/19 Page 2 of 6



for allegedly unconstitutional conviction or imprisonment, or for other harm cause by actions

whose unlawfulness would render a conviction or sentence invalid.”3 The Court then stated in

Wilkinson v. Dotson that “[i]n context, Heck used the word ‘sentence’ to refer not to prison

procedures, but to substantive determinations as to the length of confinement.” 4 The Wilkinson

Court also noted that “Heck uses the word ‘sentence’ interchangeably with such other terms as

‘continuing confinement’ and ‘imprisonment.’”5 Although Plaintiff may try to couch his claims

in terms of whether defendants “properly carried out” the sentence,6 Plaintiff’s success in this

case would inherently demonstrate that, at some point, he was unconstitutionally confined at

DWCC, implicating Heck.

        This conclusion is supported by jurisprudence. In the Fifth Circuit case Randell v.

Johnson, the plaintiff alleged that he was improperly deprived of credit for time served and had

to serve his sentence over again.7 The Fifth Circuit noted that “[b]ecause Randell is seeking

damages pursuant to §1983 for unconstitutional imprisonment, and has not satisfied the

favorable termination requirement of Heck, he is barred from any recovery[.]”8 While Plaintiff

points to the 2018 case Grant v. Gusman9 and other non-circuit cases in support of his argument,

federal district courts throughout Texas,10 Louisiana,11 and Mississippi12 have found that Heck

applies to plaintiff’s claims of illegal imprisonment.


3
  Heck v. Humphrey, 512 U.S. 477, 486-487 (1994)(emphasis added).
4
  544 U.S. 74, 84 (2005)
5
  Id.
6
  R. Doc. 62, p. 3.
7
  227 F.3d 300 (5th Cir. 2000).
8
  Id.
9
   Defendants note that the Grant ruling contains no analysis of the Wilkinson language regarding the “nature or
duration of confinement,” nor does it appear the parties argued same. Inasmuch as Plaintiff inherently challenges the
invalidity of his confinement from June 2015-January 2017 by alleging that the defendants’ actions
unconstitutionally lengthened the duration of his confinement, the Grant ruling is distinguishable.
10
   Gurrola v. Perry, No. 6:13-006, 2013 U.S. Dist. LEXIS 46374, *5 (S.D. Tex. 2/4/2013)(finding that where the
plaintiff claimed that defendants denied him release by not crediting his sentence with earned good time, his claims
were barred by Heck); Redo v. BOT Warehouse Classification Dep’t, No. 4:09-679, 2009 U.S. Dist. LEXIS 51450,
*6 (S.D. Tex 6/17/2009)(“Because Redo has not shown that his allegedly unjust imprisonment, past his mandatary

                                                         2
            Case 3:17-cv-01595-EWD                  Document 63-3           05/28/19 Page 3 of 6



         Finally, Plaintiff argues that the July 28, 2016 Bosworth Order meets the favorable

termination rule of Heck. It does not. The Order did not consider whether the nature and duration

of Plaintiff’s confinement was illegal or his confinement unlawful; at best, the Order can be said

to be an affirmation of Plaintiff’s sentence for sexual battery. Moreover, the Order does not

invalidate Plaintiff’s confinement because it does not address the residence plan requirement of

Louisiana Revised Statute §15:574.4.3(E), which Plaintiff admits was a “legal hurdle to his

release.”13

         Plaintiff’s claims are barred by Heck.



supervision release date, has been set aside or declared unlawful, his complaint for damages cannot be considered
until he makes such a showing.”)(internal citations omitted); Gaddis v. Beaumont, No. 1:12-547, 2012 U.S. Dist.
LEXIS 183015 (E.D. Tex. 12/3/2012)(“In this lawsuit, plaintiff asserts his civil rights were violated because of an
unconstitutional calculation of his sentence. If Plaintiff were to prevail in this lawsuit, such a result would imply
invalidity of plaintiff’s conviction or duration of his confinement.”), Rep’t Adopted, 2012 U.S. Dist. LEXIS 182462
(E.D. Tex. 11/27/2012); Whitehurst v. Reese, No. 06-383, 2009 U.S. Dist. LEXIS 75856, *3-5 (E.D. Tex.
6/12/2009), Rep’t Adopted, 2009 U.S. Dist. LEXIS 75845 (E.D. Tex. 8/26/2009); Humphrey v. Stephens, No. 1:14-
231, 2014 U.S. Dist LEXIS 43091, *7 (W.D. Tex. 3/21/2014)(“Insofar as Humphrey is seeking monetary damages
against defendants in their individual capacities for Humphrey’s alleged illegal confinement, his claims must be
dismissed pursuant to [Heck].”); Householder v. Dallas County, 2005 U.S. Dist. LEXIS 17123, *4 (N.D. Tex.
8/17/2005)(“Plaintiff claims that he is being falsely imprisoned are clearly connected to the legality of his present
confinement. A finding in favor of Plaintiff would imply the validity of his sentence.”); Reed v. Chief United States
Marshal, No. 3:16-1339, 2016 U.S. Dist. LEXIS 167654, *5 (N.D. Tex. 11/8/2016)(“Plaintiff’s claim that his
sentence has been miscalculated challenges the duration of his confinement.”).
11
   Sam v. Avoyvelles Corr. Ctr., No. 10-1264, 2010 U.S. Dist. LEXIS 138554, *5-6 (W.D. La. 11/8/2010)(“In the
instant case, a judgment in Plaintiff’s favor awarding money for each day of incarceration past his good time release
date would necessarily imply the validity of his sentence.”); Fox v. Terrell, No. 12-3161, 2013 U.S. Dist. LEXIS
128536, *5-6 (W.D. La. 8/7/2013)(“[P]laintiff seeks monetary compensation for each day that he is wrongfully
imprisoned following his “correct” release date. If the Court were to grant the damages he seeks, such ruling would
necessarily implicate the validity of the challenged administrative findings in this case.”); Adger v. LeBlanc, No. 15-
390, 2016 U.S. Dist. LEXIS 182334, *6, (M.D. La. 12/6/2016)(“[B]ecause Plaintiff in this case challenges the
length of his present confinement and seeks release from that confinement…his §1983 claim is subject to
dismissal[.]”); Davis v. LeBlanc, No. 16-15591, 2017 U.S. Dist. LEXIS 36185, *24 (E.D. La. 1/23/2017) (“Davis’s
due process claim regarding the loss of good time is connected to the validity of the subject confinement to the
extent he argues that his conviction of the disciplinary charge and the sanction of losing good time impacted his
release date.”); Carlisle v. Normand, No. 16-3767, 2017 U.S. Dist. LEXIS 180057, *29, (E.D La.
10/31/2017)(“Plaintiffs plainly seek damages on the grounds that their incarcerations during Drug Court were
invalid. That is exactly the type of claim barred by Heck.”).
12
   Hudson v. Miss, No. 3:15-151, 2017 U.S. Dist. LEXIS 30439, *13 (N.D. Miss 3/3/2017)(“In the present case,
Hudson’s success in his claim for damages based on a theory of illegal incarceration would necessarily draw into
question the validity of his conviction or sentence.”); Loucks v. Epps, No. 2:12-63, 2013 U.S. Dist. LEXIS 8456,
*10-11 (S.D. Miss 1/22/2013)(citing Wilkinson, 544 U.S. at 81-82)(“If the Court were to agree and determine that
MDOC is improperly denying Plaintiff earned time credits or good-time credits, such a finding ‘would necessarily
demonstrate the invalidity of [plaintiff’s] confinement or its duration.”).
13
   R. Doc. 62, p. 6; See also R. Doc. 62-1, item 51.

                                                          3
            Case 3:17-cv-01595-EWD                  Document 63-3           05/28/19 Page 4 of 6



                                          QUALIFIED IMMUNITY

         Plaintiff argues that because Mr. Thomas “sent” Ms. Gryder the 2016 Bosworth Order

and sentencing transcript, that Ms. Gryder knew of Plaintiff’s possible overdetention prior to

December 2016. But the mere fact that Plaintiff may have “sent” correspondence to Gryder does

not create a factual issue that Gryder actually received or viewed the correspondence. Here,

Gryder testified that she did not become aware of Plaintiff’s actual sentence until December

2016. Thus, Plaintiff’s dispute to the contrary is basely solely on speculation and his own

opinion, which does not create a genuine issue of material fact.

         Plaintiff also argues that, at a minimum, Ms. Gryder should be held liable for the last ten

(10) days of Plaintiff’s incarceration, as Plaintiff “sat incarcerated waiting on a release

memorandum from Ms. Gryder.” However, the record reflects that these last days were not spent

idly. Brenda Acklin testified that a state ID was needed prior to release, which was ordered on

January 6, 201714 and received on January 11, 2017.15 He was then processed out over the next

two (2) days.16 Even assuming that Gryder may have somehow acted negligently toward

Plaintiff, these facts fail to show that Gryder acted with deliberate indifference; in fact, the

record shows that Gryder issued a memorandum on January 10, 2017, a day before DWCC even

received Plaintiff’s state ID, scheduling him for release on January 13, 2017.17

                                           INJUNCTIVE RELIEF

         Plaintiff argues that his claims are “capable of repetition yet evading review.” 18 While the

parties agree on the elements under this standard, Plaintiff must “show a ‘demonstrated

probability’ or ‘reasonable expectation,’ but not a ‘theoretical possibility,’” that he will be

14
   As Ms. Acklin testified, a State ID cannot be issued until the residence plan is approved. R. Doc. 57-4, 33:9-16.
15
   Id, 34:23-25.
16
   R. Doc. 57-21.
17
   Exhibit 25, attached hereto.
18
   R. Doc. 62.

                                                          4
           Case 3:17-cv-01595-EWD               Document 63-3         05/28/19 Page 5 of 6



subject to the same government action.19 Plaintiff’s assertion to the contrary is mired in

speculation.

        Here, the record evidence plainly shows that Mr. Thomas has completed his sentence,

and is no longer under any type of supervision from the State of Louisiana. Although Plaintiff

argues that he is subject to recidivism, Mr. Thomas testified that he has no plans to return to

incarceration with the State of Louisiana.20 Thus, speculation that he may be incarcerated at some

point in the future fails to demonstrate the “sufficiently real and immediate” requirement of

constitutional standing.21 And, as the Supreme Court has indicated, the availability of procedures

that could provide relief from wrongful conduct (such as habeas corpus) weighs against a finding

of standing.22 Plaintiff’s speculation that he will be arrested, charged, convicted, sentenced to the

DOC, and then held past his release date simply does not establish standing.

                                                  Respectfully submitted,

                                                  JEFF LANDRY
                                                  ATTORNEY GENERAL

                                          BY:     /s/ James G. Evans
                                                  James “Gary” Evans (#35122)
                                                  Assistant Attorney General
                                                  Louisiana Department of Justice
                                                  Litigation Division, Civil Rights Section
                                                  1885 North Third Street, 4th Floor
                                                  Post Office Box 94005 (70804-9005)
                                                  Baton Rouge, Louisiana 70802
                                                  Telephone:     225-326-6300
                                                  Facsimile:     225-326-6495
                                                  E-mail:        evansj@ag.louisiana.gov




19
   Lopez v. City of Houston, 617 F.3d 336, 340 (5th Cir. 2010)(citing Weinstein v. Bradford, 423 U.S. 147, 149
(1975)).
20
   Exhibit 17, 106:7-11.
21
   See City of Los Angeles v. Lyons, 461 U.S. 95, 102-103 (1983)(citing O’Shea v. Littleton, 414 U.S. 488, 497
(1974)).
22
   Id. at 103 (citing O’Shea at 502).

                                                      5
          Case 3:17-cv-01595-EWD            Document 63-3        05/28/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 28th day of May, 2019, the foregoing was filed

electronically with the Clerk of Court by using the CM/ECF system. Notice of this filing will be

sent to all parties who participate in electronic filing by operation of the court’s electronic filing

system.

                                         /s/ James G. Evans
                                           James G. Evans




                                                  6
